DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2. 	Acknowledgement is made of amendment filed on 06/10/2022, in which claims 1, 3, 9, 13 and 15 are amended, claims 10, 11 and 14 are canceled, claims 16-18 are added, rejection of claims 1-9, 12-13 and 15 are traversed and claims 1-9, 12-13 and 15-18 now pending.
Claim Objections
3. 	Claims 16-18 are objected to because of the following informalities:  
 	Claim 16 recites “[t]he medium of claim 11, further comprising the processor to signal the BIOs to perform the function as a temporary configuration.” Emphasis added. However, claim 11 which is parent to claim 16 is canceled, thus claim 16 is improperly dependent. It appears independent claims 1, 9 or 13 should be parent to claim 16. Appropriate correction is required.
 	Claim 17 recites “wherein signaling the BIOS to perform the function comprises signaling the BIOS to boot in a different mode thank its current mode.” Emphasis added. The term “thank” appears to a typographical error and should be corrected to -than-. Appropriate correction is required.
 	Claim 18 recites “further comprising ceasing to monitory the keyboard input device responsive to the processor waking up.” Emphasis added. The term “monitory” appears to a typographical error and should be corrected to -monitor-. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. 	Claims 1-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claim 1 recites “capture a key strike, without a first intentional delay, when the key strike at the keyboard input device matches a key strike from a predefined hotkey list of key strikes; maintain the key strike state; signal, without a second intentional delay, a basic input/output system (BIOS) to wake the processor in response to the matched key strike.” Claim 9 recites “capture without a first intentional delay the monitored key strikes as a key strike sequence and signal, without a second intentional delay a basic input/output system (BIOS) of the computing device to wake the processor from a sleep state.” While ¶0008 of the specification states “[o]ther approaches utilize an intentional delay during a pre-operating system boot time to allow for a user to strike a particular key to wake the computing device or launch an application.” The specification doesn’t sufficiently describe capturing a key strike or key strikes without a first intentional delay and signal a basic input/output system (BIOS) without a second intentional delay as required in the claims. The specification merely describes other approaches use an intentional delay during a pre-operating system boot time without being specific about the number and when the delays occur during a pre-operating system boot time, and therefore lacking the written description requirement. 
 	Claims 2-8 and 12 are also rejected by the virtue of their dependency on the rejected base claims. 
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2010/0049882 A1, hereinafter referred as “Tsao”) in view of Liao et al. (US 2010/0017590 A1, hereinafter referred as “Liao”).
 	Regarding claim 1, Tsao discloses a [computer system configured to] (¶0023 discloses a key processing method according to the invention for use in the computer system 100): 
 	near-continuously monitor key strikes at a keyboard input device (¶0023 discloses determines whether a specific hotkey has been pressed after every predetermined time period) communicatively coupled to an embedded controller (Fig. 1 and ¶0021 discloses the input device 130 (such as a keyboard) communicatively connected to the controller 120);
 	capture a key strike, without a first intentional delay (Tsao discloses without a delay), when the key strike at the keyboard input device (130) matches a key strike from a predefined hotkey list of key strikes (¶0020 and ¶0021 discloses a hotkey… has a specific (usually unique) identification data (i.e. a unique key value) for identifying which key has been pressed); 
 	maintain the key strike state (¶0020 discloses the selected bit will be set to ‘1’ (i.e. the flag 124 is set to be ‘1’) when one specific hotkey has been pressed and the selected bit will be reset/clear to ‘0’ (i.e. the flag 124 is set to be ‘0’) after identification data (e.g. a key value) of the pressed specific hotkey has been read);
 	… responsive to a query from the BIOS (¶0009 and ¶0020 discloses the BIOS may send a BIOS command to the controller 120 through the bus 140 and the controller 120 may transmit data to the BIOS through the bus 140), signal the BIOS to perform a function associated with the captured key strike (¶0009 and ¶0020 disclose the BIOS may comprise service routines or related software/firmware of a number of specific hotkeys for performing services corresponding to the specific hotkeys, wherein the specific hotkeys are a number of predefined keys, combination of keys which is a combination of more than one key, buttons or the like for providing specific functions).
 	Tsao doesn’t explicitly disclose non-transitory machine-readable medium storing instructions executable by a processor to cause the processor to: signal, without a second intentional delay, a basic input/output system (BIOS) to wake the processor in response to the matched key strike, and during the wake process… signal the BIOS to perform a function associated with the captured key strike.
 	However, in a similar field of endeavor, Liao discloses a non-transitory machine-readable medium storing instructions (¶0002 discloses executing programs for a computer system) executable by a processor (¶0022 discloses the computer system 20 … includes a processing device 202) to cause the processor to: signal, without a second intentional delay (¶0018 discloses scheduling the hot-key without waiting until the computer boots up), a basic input/output system (BIOS) to wake the processor in response to the matched key strike (¶0020 discloses the control instruction further comprises a booting instruction for enabling booting up of the computer system, and so that the user can activate the power-on process), and during the wake process… signal the BIOS to perform a function associated with the captured key strike (¶0016 discloses Step 106: Perform actions corresponding to the control instruction according to the control instruction when the computer system is booted up).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao so as to activate application programs directly without operation of the operating system (¶0005).
	Regarding claim 2, Tsao discloses the medium of claim 1, wherein the key strike is a key strike combination (¶0020 discloses wherein the specific hotkeys are a… combination of keys which is a combination of more than one key).
	Regarding claim 5, Tsao doesn’t explicitly disclose the medium of claim 1, further comprising the instructions executable to: observe a key strike that is not a match to a key strike from the predefined hotkey list of key strikes; and prevent the BIOS from waking the processor.
 	However, in a similar field of endeavor, Liao discloses further comprising the instructions executable to: observe a key strike that is not a match to a key strike from the predefined hotkey list of key strikes; and prevent the BIOS from waking the processor (Figs. 1, 2 and ¶0023 discloses when the key 204 is pressed down, activating both the power-on process and scheduling to perform functions of the key 204 when power-on is completed. ¶0024 discloses the key above-mentioned includes a hot-key, a special shortcut key, or a function key, which is utilized for linking specific application programs or functions. Figs. 1, 2 ¶0023 and ¶0024 implies when a hot-key, a special shortcut key, or a function key 204 is not pressed, the power-on process through the basic input and output system 208 is not executed).	
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao for the purpose of preventing inadvertent activation of the boot up procedure, thereby improving performance and conserving power.
	Regarding claim 6, Tsao doesn’t explicitly disclose the medium of claim 1, further comprising the instructions executable to signal the BIOS to wake the processor from an s5 state.
 	However, in a similar field of endeavor, Liao discloses instructions executable to signal the BIOS to wake the processor (¶0023 discloses the basic input and output system 208 can control the processing device 202 to perform actions corresponding to the control instruction during the power-on process) from an s5 state (¶0007 and ¶0019 discloses perform the hot-key when the computer system is in a shut down state, and ¶0023 discloses shut down state is preferably a sleeping mode of an s5 state).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao for the purpose of scheduling the hot-key without waiting until the computer boots up, and this will enhance user's convenience of use (¶0018).	
	Regarding claim 8, Tsao doesn’t explicitly disclose the medium of claim 1, wherein the instructions executable to signal the BIOS to perform the function comprise instructions executable to signal the BIOS to perform a boot function during the wake process.
 	However, in a similar field of endeavor, Liao discloses wherein the instructions executable to signal the BIOS to perform the function comprise instructions executable to signal the BIOS to perform a boot function during the wake process (Fig. 2, ¶0022 and ¶0023 discloses the embedded controller 206 is coupled to the key 204 for storing the control instruction while the key 204 is pressed down. The basic input and output system 208 is coupled to the processing device 202 and the embedded controller 206 for controlling the processing device 202 to perform actions corresponding to the control instruction according to the control instruction when the computer system 20 is booted up).
     	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao for the purpose of scheduling the hot-key without waiting until the computer boots up, and this will enhance user's convenience of use (¶0018).	
8. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao in view of Liao and in further view of Grechishkin et al. (US 10,990,280 B1, hereinafter referred as “Grechishkin”).
	Regarding claim 3, Tsao as modified doesn’t explicitly disclose the medium of claim 1, wherein the key strike is a key strike sequence determined based on how quickly the key strikes are input.
 	However, in a similar field of endeavor, Grechishkin discloses wherein the key strike is a key strike sequence determined based on how quickly the key strikes are input (col. 2, lines 33-37 discloses the keyboard driver is typically configured to determine whether a series of received keystrokes should be considered as a ‘simultaneous’ pressing of a combination of keys by determining if two or more keystrokes are received within a predefined period of time).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of representing a combination of keyboard inputs into a shortcut key combination that may represent a special command (col. 1, lines 10-12).

9. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao in view of Liao and in further view of Broyles et al. (US 6,356,965 B1, hereinafter referred as “Broyles”).
	Regarding claim 4, Tsao as modified doesn’t explicitly disclose the medium of claim 1, wherein the processor communicates with the BIOS via a wire interconnect.
 	However, in a similar field of endeavor, Broyles discloses wherein the processor communicates with the BIOS via a wire interconnect (Fig. 1 and col 6, lines 5-6 discloses the CPU 102 retrieves the BIOS from Flash ROM 124 [which is connected through the north and south bridges 106 and 112] and executes the BIOS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of loading instructions from the ROM that have a reliable path on the motherboard.

10. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao in view of Liao and in further view of Bennetts et al. (US 2011/0004749 A1, hereinafter referred as “Bennetts”).
	Regarding claim 7, Tsao as modified doesn’t explicitly disclose the medium of claim 1, further comprising the instructions executable to signal the BIOS to wake the processor from an off state.
 	However, in a similar field of endeavor, Bennetts discloses further comprising the instructions executable to signal the BIOS to wake the processor from an off state (Abstract and ¶0029 discloses if the computer system is currently in… in one of the power-off states (e.g., S5 and G3 states in ACPI), the firmware or BIOS of the computer system loads the OS in a sandbox mode preconfigured to launch the selected quick-start application).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of  increasing user’s productivity and improving user's overall experience with the computing device by booting up the device and launching the application quickly (¶0006 and ¶0008).


11. 	Claims 9, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao in view of Liao and in further view of Grechishkin.
	Regarding claim 9, Tsao discloses an embedded controller comprising a processor (¶0020 discloses a controller 120 (e.g. a microprocessor)) in communication with a memory resource (¶0020 discloses a memory unit 122) including instructions (¶0023 discloses identification data of the specific hotkeys stored in the memory unit) executable to: 
 	near-continuously monitor a plurality of key strikes from a keyboard (¶0023 discloses determines whether a specific hotkey has been pressed after every predetermined time period; and ¶0020 discloses wherein the specific hotkeys are a… combination of keys which is a combination of more than one key) communicatively coupled to the controller (Fig. 1 and ¶0021 discloses the input device 130 (such as a keyboard) communicatively connected to the controller 120)…;
 	compare the plurality of key strikes to a predefined hotkey list of key strike sequences (Fig 3 and ¶0025 discloses it is further determined whether the pressed hotkey is the specific hotkey (step S350); and ¶0020 discloses the key or combination of keys that has been pressed may be determined by the identification data); 
 	maintain a key strike sequence state (¶0020 discloses the selected bit will be set to ‘1’ (i.e. the flag 124 is set to be ‘1’) when one specific hotkey has been pressed and the selected bit will be reset/clear to ‘0’ (i.e. the flag 124 is set to be ‘0’) after identification data (e.g. a key value) of the pressed specific hotkey has been read);
 	responsive to the monitored key strikes matching a key strike sequence from the predefined hotkey list of key strikes (Fig 3 and ¶0025 discloses it is further determined whether the pressed hotkey is the specific hotkey (step S350); and ¶0020 discloses the key or combination of keys that has been pressed may be determined by the identification data), capture without a first intentional delay (Tsao discloses without a delay) the monitored key strikes as a key strike sequence (Fig. 3 and ¶0025 discloses the specific hotkey has already been pressed, the bit is set to 1 and the identification thereof (i.e. the key value of the specific hotkey) is stored in the memory unit 122 (step S370); and ¶0020 discloses the key or combination of keys that has been pressed may be determined by the identification data)…; and 
 	…responsive to a query from the BIOS (¶0009 and ¶0020 discloses the BIOS may send a BIOS command to the controller 120 through the bus 140), signal the BIOS to perform... a…function associated with the matched key strike sequence from the predefined hotkey list (¶0009 and ¶0020 disclose the BIOS may comprise service routines or related software/firmware of a number of specific hotkeys for performing services corresponding to the specific hotkeys, wherein the specific hotkeys are a number of predefined keys, combination of keys which is a combination of more than one key, buttons or the like for providing specific functions).
	Tsao doesn’t explicitly disclose …to determine how quickly the key strikes are input to define a sequence of key strikes as a key strike sequence; …signal, without a second intentional delay a basic input/output system (BIOS) of the computing device to wake the processor from a sleep state; and during the wake process… signal the BIOS to perform, during the wake process, a boot function associated with the matched key strike… from the predefined hotkey list.
 	However, in a similar field of endeavor, Liao discloses …signal, without a second intentional delay (¶0018 discloses scheduling the hot-key without waiting until the computer boots up) a basic input/output system (BIOS) the computing device to wake the processor from a sleep state (¶0020 discloses the control instruction further comprises a booting instruction for enabling booting up of the computer system, and so that the user can activate the power-on process); and during the wake process (¶0018 discloses perform corresponding actions while booting up)… signal the BIOS to perform (¶0023 discloses the basic input and output system 208), during the wake process (¶0018 discloses perform corresponding actions while booting up), a boot function associated with the matched key strike… from the predefined hotkey list (¶0023 discloses generate a booting instruction while the key 204 is pressed down in order to control the power-on process of the computer system 20, and ¶0024 discloses the key above-mentioned includes a hot-key, a special shortcut key, or a function key).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao so as to activate application programs directly without operation of the operating system (¶0005).
 	Tsao as modified still doesn’t explicitly disclose …to determine how quickly the key strikes are input to define a sequence of key strikes as a key strike sequence. 
 	However, in a similar field of endeavor, Grechishkin discloses …to determine how quickly the key strikes are input to define a sequence of key strikes as a key strike sequence (col. 2, lines 33-37 discloses the keyboard driver is typically configured to determine whether a series of received keystrokes should be considered as a ‘simultaneous’ pressing of a combination of keys by determining if two or more keystrokes are received within a predefined period of time).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of representing a combination of keyboard inputs into a shortcut key combination that may represent a special command (col. 1, lines 10-12).
	Regarding claim 12, Tsao discloses the controller of claim 9, wherein the predefined hotkey list is a user-defined predefined hotkey list (¶0005 discloses a user may request to perform a specific function by using the predefined or user-defined hotkeys).
	Regarding claim 13, Tsao discloses a method, comprising:  	
  	near-continuously monitoring key strike sequences from a keyboard input device (¶0023 discloses determines whether a specific hotkey has been pressed after every predetermined time period; and ¶0020 discloses wherein the specific hotkeys are a… combination of keys which is a combination of more than one key) communicatively coupled a processor of a computing device (Fig. 1, ¶0020 and ¶0021 discloses the input device 130 (such as a keyboard) communicatively connected to the controller 120 (e.g. a microprocessor))…;
	maintain a key strike sequence state (¶0020 discloses the selected bit will be set to ‘1’ (i.e. the flag 124 is set to be ‘1’) when one specific hotkey has been pressed and the selected bit will be reset/clear to ‘0’ (i.e. the flag 124 is set to be ‘0’) after identification data (e.g. a key value) of the pressed specific hotkey has been read);
 	comparing the monitored key strike sequences to a predefined hotkey list of key strike sequences (Fig 3 and ¶0025 discloses it is further determined whether the pressed hotkey is the specific hotkey (step S350); and ¶0020 discloses the key or combination of keys that has been pressed may be determined by the identification data);…
 	receiving a query from the BIOS about the captured key strike sequence (¶0020 discloses the BIOS may send a BIOS command to the controller 120 through the bus 140 and the controller 120 may transmit data to the BIOS through the bus 140; and ¶0020 discloses the key or combination of keys that has been pressed may be determined by the identification data); and 
 	responsive to the query (¶0009 and ¶0020 discloses the BIOS may send a BIOS command to the controller 120 through the bus 140), signaling the BIOS to perform a function associated with the captured key strike sequence (¶0009 and ¶0020 disclose the BIOS may comprise service routines or related software/firmware of a number of specific hotkeys for performing services corresponding to the specific hotkeys, wherein the specific hotkeys are a number of predefined keys, combination of keys which is a combination of more than one key, buttons or the like for providing specific functions).
 	Tsao doesn’t explicitly disclose …to determine how quickly the keys are input to define the key strike sequences as key strike sequences or non-key strike sequences; signaling, without an intentional delay a basic input/output system (BIOS) of the computing device to wake the processor responsive to a match of the monitored key strike… to a key strike… of the predefined hotkey list.
 	However, in a similar field of endeavor, Liao discloses signaling, without an intentional delay (¶0018 discloses scheduling the hot-key without waiting until the computer boots up) a basic input/output system (BIOS) of the computing device to wake the processor responsive to a match of the monitored key strike… to a key strike… of the predefined hotkey list (¶0020 discloses the control instruction further comprises a booting instruction for enabling booting up of the computer system, and so that the user can activate the power-on process).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao so as to activate application programs directly without operation of the operating system (¶0005).
	Tsao as modified still doesn’t explicitly disclose …to determine how quickly the keys are input to define the key strike sequences as key strike sequences or non-key strike sequences. 
 	However, in a similar field of endeavor, Grechishkin discloses …to determine how quickly the keys are input to define the key strike sequences as key strike sequences or non-key strike sequences (col. 2, lines 33-37 discloses the keyboard driver is typically configured to determine whether a series of received keystrokes should be considered as a ‘simultaneous’ pressing of a combination of keys by determining if two or more keystrokes are received within a predefined period of time).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of representing a combination of keyboard inputs into a shortcut key combination that may represent a special command (col. 1, lines 10-12).
	Regarding claim 15, Tsao discloses the method of claim 13, further comprising preserving the predefined hotkey list of key strike sequences and associated functions to a memory device (¶0020 discloses the memory unit 122 is used to store identification data of a specific hotkey. Note that, in computer system, a normal key, a specific key, a hotkey, a button or a combination of keys, each have a specific (usually unique) identification data (i.e. a unique key value) for identifying which key has been pressed. Therefore, the key or combination of keys that has been pressed may be determined by the identification data) communicatively coupled to the processor (¶0020 discloses the memory unit 122 is used to store identification data of a specific hotkey).
	Regarding claim 16, Tsao doesn’t explicitly disclose the medium of claim 11, further comprising the processor to signal the BIOs to perform the function as a temporary configuration.
 	However, in a similar field of endeavor, Liao discloses further comprising the processor to signal the BIOs to perform the function as a temporary configuration (claim 1 discloses performing actions according to the control instruction when the computer system is booted up (i.e., the process renews after shutdown and when the system is rebooted)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao for the purpose of performing alternative functions or commands on the computing device.
	Regarding claim 17, Tsao doesn’t explicitly disclose the method of claim 13, wherein signaling the BIOS to perform the function comprises signaling the BIOS to boot in a different mode thank its current mode.
 	However, in a similar field of endeavor, Liao discloses wherein signaling the BIOS to perform the function comprises signaling the BIOS to boot in a different mode thank its current mode (¶0024 discloses the key above-mentioned includes a hot-key, a special shortcut key, or a function key, which is utilized for linking specific application programs or functions. For example, the key can be utilized for activating application programs of real-time internet communication, E-mail, multimedia processing, etc.).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of performing alternative functions or commands on the computing device (¶0024).

12. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao in view of Liao, in further view of Grechishkin and still in further view of Bennetts.
	Regarding claim 14, Tsao as modified doesn’t explicitly disclose the method of claim 13, further comprising near-continuously monitoring the keyboard for key strikes on the predefined hotkey list.
 	However, in a similar field of endeavor, Bennetts discloses near-continuously monitoring the keyboard for key strikes on the predefined hotkey list (¶0003 discloses power state is S5, also known as a ‘soft off,’ wherein the CPU and RAM are powered off, but some components remain powered so the computer can wake up from various inputs such as a keyboard. ¶0008 discloses ACPI-compliant device may have one or more hardware direct-launch buttons thereon to allow a user to directly launch an application particular to each button). 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of  increasing user’s productivity and improving user's overall experience with the computing device by booting up the device and launching the application quickly (¶0006 and ¶0008).
Allowable Subject Matter
13. 	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
14. 	Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.
I.	With regards to arguments for independent claims 1 and 9, Applicant argues Tsao in view of Liao fails to disclose “capture a key strike, without a first intentional delay, when the key strike at the keyboard input device matches a key strike from a predefined hotkey list of key strikes” as recited in claim 1, and similarly in claim 9. Specifically, Applicant argues “Tsao appears to require a certain amount of time to pass and an inspection procedure to occur before a determination is made if a particular hot key has been pressed.” See Applicant arguments/Remarks dated 06/10/2022 at pgs. 6-7. However, Examiner respectfully disagrees and maintains the grounds for rejection.
 	Tsao at ¶0022 discloses "[t]he BIOS may further comprise a timer 112, wherein the timer 112 is used for periodical counting according to the clock signal generated by the clock signal line TMR and activates an inspection procedure to inspect whether 
any specific hotkey has been pressed after each predetermined time period." Although Tsao discloses a predetermined time period passes prior to an inspection of whether specific hotkeys are pressed, this doesn’t correlate to the claimed “first intentional delay” since the predetermined time period corresponds to the duty cycle of the inspection mechanism. ¶0023 of Tsao discloses “a counting cycle is first set for the BIOS, wherein the counting cycle repeats once every predetermined time period (e.g. 1 second).” In other words, the counting cycle is the predetermined time period which the inspection mechanism repeatedly checks if a specific hotkey or a combination of hotkeys are being pressed.  

II.	With regards to arguments for independent claims 1, 9 and 13, Applicant argues Tsao fails to disclose “near-continuous monitoring and maintaining a key strike/key strike sequence state” as described in claims 1, 9 and 13. See Applicant arguments/Remarks dated 06/10/2022 at pg. 7. However, Examiner respectfully disagrees and maintains the grounds for rejection.
 	Tsao discloses near-continuously monitor key strikes at a keyboard input device (¶0023 discloses determines whether a specific hotkey has been pressed after every predetermined time period) and maintain the key strike state/ key strike sequence state (¶0020 discloses the selected bit will be set to ‘1’ (i.e. the flag 124 is set to be ‘1’) when one specific hotkey has been pressed and the selected bit will be reset/clear to ‘0’ (i.e. the flag 124 is set to be ‘0’) after identification data (e.g. a key value) of the pressed specific hotkey has been read; and ¶0020 discloses the key or combination of keys that has been pressed may be determined by the identification data).

III.  	With regards to arguments for dependent claims 2-8, Examiner maintains Tsao in view of Liao discloses each and every element of independent claim 1, as elaborated above. Accordingly, dependent claims 2-8 are also rejected, at least, by the virtue their dependency on respectively rejected base claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692